Citation Nr: 1648125	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-16 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher rating for lumbar strain, currently rated as 10 percent.   

2.  Entitlement to a higher initial rating for radiculopathy, left lower extremity, rated as 20 percent.  

3.  Entitlement to a higher initial rating for radiculopathy, right lower extremity, rated as 20 percent.

4.  Entitlement to service connection for left knee disability.  

5.  Entitlement to service connection for right knee disability.  

6.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2013 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the pendency of the appeal, a May 2014 rating decision granted entitlement to service connection for radiculopathy, left lower extremity, and assigned an initial 20 percent rating with an effective date of January 22, 2014 and granted entitlement to service connection for radiculopathy, right lower extremity, and assigned an initial 20 percent rating with an effective date of January 22, 2014.  Although the Veteran has not appealed the May 2014 rating decision, VA regulations provide that separate ratings are assigned for any neurological abnormalities associated with a service-connected spine disability (in this case, lumbar strain) under the appropriate diagnostic code(s).  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Therefore, the issues of entitlement to higher initial ratings for radiculopathy of the right and left lower extremities are part and parcel of the claim for a higher rating for service-connected lumbar strain.  The issues are properly on appeal and are listed on the title page of this decision.  

The November 2015 rating decision denied entitlement to service connection for left knee disability and denied entitlement to service connection for right knee disability.  The Veteran filed a timely notice of disagreement, a statement of the case was issued in July 2016, and the Veteran perfected the appeal by filing a timely VA Form 9 in August 2016.  38 C.F.R. §§ 20.202; 20.302 (2015).  As such, the issues are on appeal as shown on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Board remanded the Veteran's claims for entitlement to a higher rating for lumbar strain and entitlement to a TDIU for additional development, to include a new VA medical examination for the Veteran's service-connected lumbar strain.  The Veteran was provided a VA medical examination in February 2016.  

The Board finds that a remand is required for an adequate VA medical examination.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court), found that the final sentence of 38 C.F.R. § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint," requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the February 2016 VA examiner addressed the Veteran's pain with respect to weight-bearing, but did not indicate whether the pain contributes to functional loss or additional limitation in range of motion and performed range-of-motion testing of the Veteran's lumbar spine.  However, it is unclear as to whether the examiner performed both active and passive range of motion testing of the Veteran's lumbar spine.  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015).  In light of the foregoing, the Board finds that an additional VA examination is warranted.

In addition, the Board's October 2015 remand indicated that it was unclear as to whether the Veteran received disability benefits from the Social Security Administration (SSA).  In this respect, the January 2014 VA medical examination report for the spine indicated that the Veteran was disabled on "SS."  The Board's remand requested that the Veteran be asked if he receives disability benefits from the SSA.  A December 2015 VA notice letter asked the Veteran to respond if he receives disability benefits from the SSA and he did not respond.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, records in the custody of SSA may be beneficial to the Board in adjudicating the issues on appeal.  Based on the circumstances of this case and the notation in the January 2014 VA medical examination report, the Board concludes that the AOJ must make a request to obtain records from the SSA. 

Concerning the claims for service connection for left knee disability and service connection for right knee disability, the Veteran requested a videoconference hearing.  The claims must be remanded to schedule the hearing.  See 38 C.F.R. § 20.704 (2015).

Finally, the issue of entitlement to a TDIU is inextricably intertwined with the aforementioned remanded issues and; therefore, adjudication of the issue of entitlement to a TDIU must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).



Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's Social Security Administration records and associate the records, if any, with the claims folder.  Document of record the request for records and the response received.

2.  Schedule the Veteran for a VA medical examination to assess the current nature and severity of the Veteran's service-connected lumbar strain.  The claims folder must be reviewed.  Any indicated testing must be completed.  The examiner must complete the following:  

a)  Perform range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  The examiner should note that such testing was completed.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b)  Address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should indicate any additional functional impairment or loss in degrees, if possible.

c)  Provide a description of how the Veteran's service-connected lumbar strain impacts his ability to work, to include consideration of his work experience and education history.   

Rationale must be provided for any opinion reached.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  Schedule the Veteran for a videoconference hearing, as requested by the Veteran, concerning the issues of entitlement to service connection for left knee disability and right knee disability.  38 C.F.R. § 20.704 (2015).  The appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

